                                                                                       FILED
                                                                            CLERK, U.S. DISTRICT COURT
Case 2:21-mj-04295-DUTY Document 1 Filed 09/16/21 Page 1 of 6 Page ID #:1
                                                                                    9/16/2021

                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                           BYl{J.u...::.J/,_u.,J,,Je..,DEPUTY
                                                                            LODGED
                                                                     CLERK, U.S. DISTRICT COURT




                                                                     9/16/2021
                                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                                JB
                                                                   BY: ____________BB______ DEPUTY




                                                  2:21-mj-04295 -DUTY




        9/16/21

                                        CHARLES F. EICK, U.S. MAGISTRATE JUDGE
Case 2:21-mj-04295-DUTY Document 1 Filed 09/16/21 Page 2 of 6 Page ID #:2
Case 2:21-mj-04295-DUTY Document 1 Filed 09/16/21 Page 3 of 6 Page ID #:3
Case 2:21-mj-04295-DUTY Document 1 Filed 09/16/21 Page 4 of 6 Page ID #:4
Case 2:21-mj-04295-DUTY Document 1 Filed 09/16/21 Page 5 of 6 Page ID #:5
Case 2:21-mj-04295-DUTY Document 1 Filed 09/16/21 Page 6 of 6 Page ID #:6




                    16th
